DETAILED ACTION
This action is response to application number 17/324,006, dated on 05/18/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 rejected under 35 U.S.C. 103 as being unpatentable over Bagheri et al. (WO 2021/231507 A1).

Claims 1, 16, Bagheri discloses a method for wireless communications (Fig. 1) performed by a user equipment (UE) (UE; Fig. 1, el. 110), comprising:
receiving a low priority (LP) grant for scheduling an LP uplink transmission in a slot (receiving LP grant for scheduling an LP UL transmission of Rep ‘W’; In an example situation, the UE has received a DCI scheduling a high priority, (HP) UL transmission, where the high priority UL transmission overlaps with repetition Rep 'W' of a low priority (LP) configured grant UL transmission shown in the illustration 200, and has received a DCI comprising CG-DFI indicating a valid ACK for a transport block of a corresponding HARQ process number being transmitted in the low priority CG UL transmission; ¶52), the LP uplink transmission overlapping a set of high priority (HP) uplink transmissions in the slot (Fig. 2; If the PUSCH transmission is associated with low priority, in case the UE has a high priority UL transmission overlapping with the low-priority UL transmission in a slot, the UE is expected to cancel the low-priority UL transmission starting from Tproc,2 +di after the end of PDCCH scheduling the high-priority transmission. The minimum processing time of the high priority channel transmission is extended by d2 symbols; where di and d2 are determined based on UE capability signaling; ¶3);
determining an uplink shared channel preparation time as a function of a subcarrier spacing (SCS) configuration (PUSCH preparation time for PUSCH timing capability 1 and 2 based on µ corresponding subcarrier spacing; ¶14; ¶30; Tables 1 and 2 page 9; after the end of the reception of the last symbol of the PDCCH carrying the DCI scheduling the PUSCH, then the UE shall transmit the transport block. N2 is based on μ of Table 6.4-1 and Table 6.4-2 for UE processing capability 1 and 2 respectively, where μ corresponds to the one of (μDL, μUL) resulting with the largest Tproc,2, where the μDL corresponds to the subcarrier spacing of the downlink with which the PDCCH carrying the DCI scheduling the PUSCH was transmitted and μUL corresponds to the subcarrier spacing of the uplink channel with which the PUSCH is to be transmitted, and K is defined in clause 4.1 of [TS 38.211]; ¶34) and a UE processing time capability based on the LP uplink transmission overlapping the set of HP uplink transmissions (For collision handling of UL transmissions with different priorities, in RAN1#99, the following was agreed: When a high-priority UL transmission overlaps with a low-priority UL transmission in a slot, the UE is expected to cancel the low-priority UL transmission starting from Tproc,2 +di after the end of PDCCH scheduling the high-priority transmission, where Tproc,2 is corresponding to UE processing time capability for the carrier; value dl is the time duration corresponding to 0,1,2 symbols reported by UE capability (d_2,1=0 is for cancellation); the minimum processing time of the high priority channel is extended by d2 symbols; and value d2 is the time duration corresponding to 0, 1,2 symbols reported by UE capability. The overlapping condition is per repetition of the uplink transmission. When a high-priority UL transmission overlaps with a low-priority UL transmission in a slot, the UE is not expected to be scheduled to transmit in the non-overlapping canceled symbols; ¶24);
determining a time period until an expected transmission time for each respective HP uplink transmission of the set of HP uplink transmissions scheduled based on a corresponding HP grant (HP uplink transmission of the set of HP uplink transmissions scheduled based on a corresponding HP grant; In some embodiments, the DCI scheduling a high priority UL transmission can be the DCI activating at least one configured grant type 2 transmission. In one example, the configured grant Type 2 PUSCH transmission can be semi-persistently scheduled by an UL grant in a valid activation DCI according to Clause 10.2 of TS 38.213 after the reception of higher layer parameter configuredGrantConfig not including rrc-ConfiguredUplinkGrant; ¶52;  In a first embodiment, the UE cancels the low priority UL transmission according to the termination/cancellation timeline associated with the earlier received DCI, such as the DCI scheduling high priority UL transmission in case 1 and the DCI carrying DFI in case 2 of the illustration 200; ¶53), the time period being a function of the uplink shared channel preparation time (Tproc,2; Tproc,2 +di; Fig. 2; ¶24) and a time duration corresponding to a reported UE capability (di; Tproc,2 +di; Fig. 2) (For collision handling of UL transmissions with different priorities, in RAN1#99, the following was agreed: When a high-priority UL transmission overlaps with a low-priority UL transmission in a slot, the UE is expected to cancel the low-priority UL transmission starting from Tproc,2 +di after the end of PDCCH scheduling the high-priority transmission, where Tproc,2 is corresponding to UE processing time capability for the carrier; value dl is the time duration corresponding to 0,1,2 symbols reported by UE capability (d_2,1=0 is for cancellation); the minimum processing time of the high priority channel is extended by d2 symbols; and value d2 is the time duration corresponding to 0, 1,2 symbols reported by UE capability. The overlapping condition is per repetition of the uplink transmission. When a high-priority UL transmission overlaps with a low-priority UL transmission in a slot, the UE is not expected to be scheduled to transmit in the non-overlapping canceled symbols; ¶24) (determining a time period until an expected transmission time for each respective HP uplink transmission; Noting that the termination/cancellation time/requirement of the low-priority UL transmission due to DFI reception ('N2' symbols) is different than the termination/cancellation time/requirement of the low-priority UL transmission due to receiving an UL grant scheduling a high-priority UL transmission (' Tproc,2 +di'), embodiments can provide mechanisms to handle the situation where the UE has received a DFI indicating an ACK for the low-priority configured grant UL transmission with multiple repetitions; and has received a PDCCH scheduling a high-priority UL transmission overlapping with at least one repetition of the low-priority configured grant UL transmission; ¶13; Tproc,2 +di; N2; Fig. 2; The UE can cancel the PUSCH repetition Rep 'W' transmission corresponding to the configured grant that is partially or fully overlapping in time with the HP PUSCH/UL transmission scheduled by a PDCCH at latest starting M symbols (e.g., M = Tproc,2 +d1) after the end of the last symbol of the PDCCH carrying the DCI scheduling the HP PUSCH/UL transmission; ¶52); and
canceling the LP uplink transmission before a symbol of the LP uplink transmission overlaps an earliest HP uplink transmission of the set of HP uplink transmissions (cancelling LP uplink transmission before a symbol of the LP uplink transmission overlaps an earliest HP uplink transmission of the set of HP uplink transmissions as shown in case 1 and case 2 of Fig. 2; ¶3; ¶13; According to example, in case 1, the UE can cancel repetition Rep 'W' in the middle of the repetition (according to the timeline Tproc2+d) since the UE has received DCI (HP) scheduling the high priority transmission earlier than DFI and may have already started cancellation procedure due to DCI (HP). The UE can cancel the PUSCH repetition Rep 'W' transmission corresponding to the configured grant that is partially or fully overlapping in time with the HP PUSCH/UL transmission scheduled by a PDCCH at latest starting M symbols (e.g., M = Tproc,2 +d1) after the end of the last symbol of the PDCCH carrying the DCI scheduling the HP PUSCH/UL transmission. Also, all repetitions after Rep 'W' can be cancelled due to reception of DFI with a valid ACK for a transport block of a corresponding HARQ process associated with the LP configured grant PUSCH transmission; ¶54).
Bagheri does not explicitly disclose receiving a low priority (LP) grant for scheduling an LP uplink transmission. However Bagheri in exemplary ¶52 discloses In an example situation, the UE has received a DCI scheduling a high priority, (HP) UL transmission, where the high priority UL transmission overlaps with repetition Rep 'W' of a low priority (LP) configured grant UL transmission shown in the illustration 200, and has received a DCI comprising CG-DFI indicating a valid ACK for a transport block of a corresponding HARQ process number being transmitted in the low priority CG UL transmission.
In other words, the repetition Rep 'W' of a low priority (LP) transmissions on the uplink are configured through the reception of the corresponding UL grants as disclosed in exemplary paragraph 52 of Bagheri.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to receive a low priority (LP) grant for scheduling an LP uplink transmission by UE as taught by Bagheri in order to configure and to schedule the repetition Rep 'W' of a low priority (LP) transmissions on the uplink channel (title; ¶3; ¶52).

Claims 2, 17, Bagheri discloses receiving a set of high priority (HP) grants for scheduling the set of HP uplink transmissions in the slot, each respective HP grant of the set of HP grants corresponding to different HP uplink transmission of the set of HP uplink transmissions (HP uplink transmission of the set of HP uplink transmissions scheduled based on a corresponding HP grant; In some embodiments, the DCI scheduling a high priority UL transmission can be the DCI activating at least one configured grant type 2 transmission. In one example, the configured grant Type 2 PUSCH transmission can be semi-persistently scheduled by an UL grant in a valid activation DCI according to Clause 10.2 of TS 38.213 after the reception of higher layer parameter configuredGrantConfig not including rrc-ConfiguredUplinkGrant; ¶52;  In a first embodiment, the UE cancels the low priority UL transmission according to the termination/cancellation timeline associated with the earlier received DCI, such as the DCI scheduling high priority UL transmission in case 1 and the DCI carrying DFI in case 2 of the illustration 200; ¶53).

Claims 3, 18, Bagheri discloses in which the time period until the expected transmission time for each respective HP uplink transmission of the set of HP uplink transmissions scheduled based on the corresponding HP grant is initiated after a last symbol of the corresponding HP grant (Fig. 2 shows the HP uplink transmission after the last symbol of the corresponding HP grant (DCI, DFI); HP uplink transmission of the set of HP uplink transmissions scheduled based on a corresponding HP grant; In some embodiments, the DCI scheduling a high priority UL transmission can be the DCI activating at least one configured grant type 2 transmission. In one example, the configured grant Type 2 PUSCH transmission can be semi-persistently scheduled by an UL grant in a valid activation DCI according to Clause 10.2 of TS 38.213 after the reception of higher layer parameter configuredGrantConfig not including rrc-ConfiguredUplinkGrant; ¶52;  In a first embodiment, the UE cancels the low priority UL transmission according to the termination/cancellation timeline associated with the earlier received DCI, such as the DCI scheduling high priority UL transmission in case 1 and the DCI carrying DFI in case 2 of the illustration 200; ¶53; HP Transmission starting from Tproc,2 +di after the end of HP UL grant scheduling; Noting that the termination/cancellation time/requirement of the low-priority UL transmission due to DFI reception ('N2' symbols) is different than the termination/cancellation time/requirement of the low-priority UL transmission due to receiving an UL grant scheduling a high-priority UL transmission (' Tproc,2 +di'), embodiments can provide mechanisms to handle the situation where the UE has received a DFI indicating an ACK for the low-priority configured grant UL transmission with multiple repetitions; and has received a PDCCH scheduling a high-priority UL transmission overlapping with at least one repetition of the low-priority configured grant UL transmission; ¶13; HP Transmission starting from Tproc,2 +di after the end of PDCCH scheduling; For collision handling of UL transmissions with different priorities, in RAN1#99, the following was agreed: When a high-priority UL transmission overlaps with a low-priority UL transmission in a slot, the UE is expected to cancel the low-priority UL transmission starting from Tproc,2 +di after the end of PDCCH scheduling the high-priority transmission, where Tproc,2 is corresponding to UE processing time capability for the carrier; value di is the time duration corresponding to 0,1,2 symbols reported by UE capability (d_2,1=0 is for cancellation); the minimum processing time of the high priority channel is extended by d2 symbols; and value d2 is the time duration corresponding to 0, 1,2 symbols reported by UE capability. The overlapping condition is per repetition of the uplink transmission. When a high-priority UL transmission overlaps with a low-priority UL transmission in a slot, the UE is not expected to be scheduled to transmit in the non-overlapping canceled symbols; ¶24).

Claims 4, 19, 30, Bagheri discloses transmitting each respective HP uplink transmission of the set of HP uplink transmissions scheduled based on the corresponding HP grant no earlier than the expected transmission time (¶52; ¶53; HP Transmission starting from Tproc,2 +di after the end of HP UL grant scheduling; Noting that the termination/cancellation time/requirement of the low-priority UL transmission due to DFI reception ('N2' symbols) is different than the termination/cancellation time/requirement of the low-priority UL transmission due to receiving an UL grant scheduling a high-priority UL transmission (' Tproc,2 +di'), embodiments can provide mechanisms to handle the situation where the UE has received a DFI indicating an ACK for the low-priority configured grant UL transmission with multiple repetitions; and has received a PDCCH scheduling a high-priority UL transmission overlapping with at least one repetition of the low-priority configured grant UL transmission; ¶13; HP Transmission starting from Tproc,2 +di after the end of PDCCH scheduling; For collision handling of UL transmissions with different priorities, in RAN1#99, the following was agreed: When a high-priority UL transmission overlaps with a low-priority UL transmission in a slot, the UE is expected to cancel the low-priority UL transmission starting from Tproc,2 +di after the end of PDCCH scheduling the high-priority transmission, where Tproc,2 is corresponding to UE processing time capability for the carrier; value di is the time duration corresponding to 0,1,2 symbols reported by UE capability (d_2,1=0 is for cancellation); the minimum processing time of the high priority channel is extended by d2 symbols; and value d2 is the time duration corresponding to 0, 1,2 symbols reported by UE capability. The overlapping condition is per repetition of the uplink transmission. When a high-priority UL transmission overlaps with a low-priority UL transmission in a slot, the UE is not expected to be scheduled to transmit in the non-overlapping canceled symbols; ¶24). 

Claims 5, 20, Bagheri discloses in which the SCS configuration corresponds to a smallest SCS configuration selected from one of a set of first SCS configurations, a set of second SCS configurations, a third SCS configuration, and a fourth SCS configuration (the SCS configuration corresponds to a smallest SCS configuration selected from one of a set of first SCS configurations; ¶30; For the serving cell, the UE determines the first symbol of the TCI symbols to be the first symbol that is after Tproc,2 + d from the end of a PDCCH reception where the UE detects the DCI format 2_ 4.  Tproc,2 corresponds to the PUSCH processing capability 2 [6, TS 38.214] assuming d2,1=0 with μ being the smallest SCS configuration between the SCS configurations of the PDCCH and of a PUSCH transmission or of an SRS transmission on the serving cell; ¶32; ¶33; ¶34).

Claims 6, 21, Bagheri discloses each first SCS configuration of the set of first SCS configurations is associated with a different HP grant of a set of HP grants corresponding to the set of HP uplink transmissions (a different HP grant of a set of HP grants corresponding to the set of HP uplink transmissions; HP uplink transmission of the set of HP uplink transmissions scheduled based on a corresponding HP grant; In some embodiments, the DCI scheduling a high priority UL transmission can be the DCI activating at least one configured grant type 2 transmission. In one example, the configured grant Type 2 PUSCH transmission can be semi-persistently scheduled by an UL grant in a valid activation DCI according to Clause 10.2 of TS 38.213 after the reception of higher layer parameter configuredGrantConfig not including rrc-ConfiguredUplinkGrant; ¶52;  In a first embodiment, the UE cancels the low priority UL transmission according to the termination/cancellation timeline associated with the earlier received DCI, such as the DCI scheduling high priority UL transmission in case 1 and the DCI carrying DFI in case 2 of the illustration 200; ¶53); and each second SCS configuration of the second SCS configurations is associated with a different HP uplink transmission of the set of HP uplink transmissions (a different HP uplink transmission of the set of HP uplink transmissions; Noting that the termination/cancellation time/requirement of the low-priority UL transmission due to DFI reception ('N2' symbols) is different than the termination/cancellation time/requirement of the low-priority UL transmission due to receiving an UL grant scheduling a high-priority UL transmission (' Tproc,2 +di'), embodiments can provide mechanisms to handle the situation where the UE has received a DFI indicating an ACK for the low-priority configured grant UL transmission with multiple repetitions; and has received a PDCCH scheduling a high-priority UL transmission overlapping with at least one repetition of the low-priority configured grant UL transmission; ¶13) (first SCS configuration of the set of first SCS configurations and a second SCS configuration of the second SCS configurations associated with HP grant and HP uplink transmissions (being the smallest SCS configuration between the SCS configurations of the PDCCH and of a PUSCH transmission); ¶30; For the serving cell, the UE determines the first symbol of the TCI symbols to be the first symbol that is after Tproc,2 + d from the end of a PDCCH reception where the UE detects the DCI format 2_ 4.  Tproc,2 corresponds to the PUSCH processing capability 2 [6, TS 38.214] assuming d2,1=0 with μ being the smallest SCS configuration between the SCS configurations of the PDCCH and of a PUSCH transmission or of an SRS transmission on the serving cell; ¶32; ¶33; ¶34).

Claims 7, 22, Bagheri discloses the third SCS configuration is associated with the LP grant; and the fourth SCS configuration is associated with the LP uplink transmission (the SCS configurations are associated with the LP and/or HP grant and/or HP or LP UL transmissions; ¶30; For the serving cell, the UE determines the first symbol of the TCI symbols to be the first symbol that is after Tproc,2 + d from the end of a PDCCH reception where the UE detects the DCI format 2_ 4.  Tproc,2 corresponds to the PUSCH processing capability 2 [6, TS 38.214] assuming d2,1=0 with μ being the smallest SCS configuration between the SCS configurations of the PDCCH and of a PUSCH transmission or of an SRS transmission on the serving cell; ¶32; ¶33; ¶34).

Claims 8, 23, Bagheri discloses in which the UE processing time capability is processing time capability 2 when each HP uplink transmission of the set of HP uplink transmissions corresponds to processing time capability 2, a value of the uplink shared channel preparation time for processing time capability 2 being less than a value of the uplink shared channel preparation time for processing time capability 1 (Tables 1 and 2 shows the uplink shared channel preparation time (PUSCH) for processing time capability 2 being less than a value of the uplink shared channel preparation time for processing time capability 1 for the same µ associated with the subcarrier spacing; ¶30; ¶33; ¶34).

Claims 9, 24, Bagheri discloses in which the UE processing time capability is processing time capability 1 when one HP uplink transmission of the set of HP uplink transmissions corresponds to processing time capability 1 (Table 1 shows the UE processing time capability is processing time capability 1 when one HP uplink transmission of the set of HP uplink transmissions corresponds to processing time capability 1; ¶30; ¶33; ¶34).

Claims 10, 25, Bagheri discloses in which the earliest HP uplink transmission is a grantless HP uplink transmission comprising HARQ-ACK information generated based on a downlink shared channel received without a corresponding downlink control channel (transmission of a grantless HP uplink HARQ-ACK based on UE configuration; ¶20; If a UE is provided pdsch-HARQ-ACK-Codebook-List, the UE can be indicated by pdsch-HARQ-ACK-Codebook-List to generate one or two HARQ-ACK codebooks. If the UE is indicated to generate one HARQ-ACK codebook, the HARQ-ACK codebook is associated with a PUCCH of priority index 0. If the UE is indicated to generate two HARQ-ACK codebooks. A first HARQ-ACK codebook is associated with a PUCCH of priority index 0; ¶21; ¶22).

Claims 11, 26, Bagheri discloses in which the earliest HP uplink transmission is a grantless HP uplink transmission comprising a scheduling request (SR) (transmission of a grantless HP uplink SR; A UE can be configured by SchedulingRequestResourceConfig a set of configurations for SR in a PUCCH transmission using either PUCCH format 0 or PUCCH format 1. A UE can be configured by schedulingRequestIDForBFR a configuration for LRR in a PUCCH transmission using either PUCCH format 0 or PUCCH format 1. The UE can be provided, by phy-Prioritylndex-r 16 in SchedulingRequestResourceConfig, a priority index 0 or a priority index 1 for the SR. If the UE is not provided a priority index for SR, the priority index is 0; ¶23). 

Claims 12, 27, Bagheri discloses in which the earliest HP uplink transmission is a grantless HP uplink transmission generated based on a configured grant (transmission of a grantless HP uplink transmission generated based on a configured HARQ-ACK and/or SR grant;  ¶20; If a UE is provided pdsch-HARQ-ACK-Codebook-List, the UE can be indicated by pdsch-HARQ-ACK-Codebook-List to generate one or two HARQ-ACK codebooks. If the UE is indicated to generate one HARQ-ACK codebook, the HARQ-ACK codebook is associated with a PUCCH of priority index 0. If the UE is indicated to generate two HARQ-ACK codebooks. A first HARQ-ACK codebook is associated with a PUCCH of priority index 0; ¶21; ¶22; transmission of a grantless HP uplink SR; A UE can be configured by SchedulingRequestResourceConfig a set of configurations for SR in a PUCCH transmission using either PUCCH format 0 or PUCCH format 1. A UE can be configured by schedulingRequestIDForBFR a configuration for LRR in a PUCCH transmission using either PUCCH format 0 or PUCCH format 1. The UE can be provided, by phy-Prioritylndex-r 16 in SchedulingRequestResourceConfig, a priority index 0 or a priority index 1 for the SR. If the UE is not provided a priority index for SR, the priority index is 0; ¶23).

Claim 13, Bagheri discloses in which the UE assumes a first symbol of the LP uplink transmission is limited to including demodulation reference signals (DM-RS) (a first symbol of the PUSCH transmission is limited to including demodulation reference signals (DM-RS) only; If the first symbol of the PUSCH allocation consists of DM-RS only, then d2,1= 0, otherwise d2,1 = l; ¶34).

Claim 14, the limitation of claim 14 analyzed with respect to claim 1, the further limitation of claim 14 disclosed by Bagheri, an apparatus for wireless communications at a user equipment (UE) (UE; Fig. 1, el. 110; Fig. 4, el. 400; ¶86) comprising a processor (controller ; Fig. 4, el. 420) a memory (memory; Fig. 4, el. 450) coupled with the processor (Fig. 4) and instructions stored in the memory and operable, when executed by the processor (FIG. 4 is an example block diagram of an apparatus 400, such as the UE 110, the network entity 120, or any other wireless communication device disclosed herein, according to a possible embodiment. The apparatus 400 can include a housing 410, a controller 420 coupled to the housing 410, audio input and output circuitry 430 coupled to the controller 420, a display 440 coupled to the controller 420, a memory 450 coupled to the controller 420, a user interface 460 coupled to the controller 420, a transceiver 470 coupled to the controller 420, at least one antenna port 475, such as at least one antenna, coupled to the transceiver 470, and a network interface 480 coupled to the controller 420; ¶86).  

Claims 15, 29, the limitation of claim 15 analyzed with respect to claims 2 and 3.

Claim 28, the limitation of claim 28 analyzed with respect to claim 1, the further limitation of claim 28 disclosed by Bagheri, an apparatus for wireless communications at a base station (Fig. 1, el. 120; Fig. 4, el. 400; ¶86) comprising  a processor (controller ; Fig. 4, el. 420), a memory (memory; Fig. 4, el. 450) coupled with the processor (Fig. 4) and instructions stored in the memory and operable, when executed by the processor (FIG. 4 is an example block diagram of an apparatus 400, such as the UE 110, the network entity 120, or any other wireless communication device disclosed herein, according to a possible embodiment. The apparatus 400 can include a housing 410, a controller 420 coupled to the housing 410, audio input and output circuitry 430 coupled to the controller 420, a display 440 coupled to the controller 420, a memory 450 coupled to the controller 420, a user interface 460 coupled to the controller 420, a transceiver 470 coupled to the controller 420, at least one antenna port 475, such as at least one antenna, coupled to the transceiver 470, and a network interface 480 coupled to the controller 420; ¶86).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
8/19/2022